Citation Nr: 1131797	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  04-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from January 1949 to September 1952.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the St. Petersburg Regional Office (RO) of the Department of Veterans' Affairs (VA).

In August 2004 a Decision Review Officer (DRO) hearing was held at the; a transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that additional development is needed prior to adjudication of the instant issues.

Service treatment records reveal that the Veteran was seen on one occasion in October 1950 for complaints of back pain for the last 6 to 8 weeks.  He reported increased back pain on urination.  Examination was said to be negative.  Separation examination found the lower extremities and the spine to be normal.  There is no report of treatment of the knees in the service treatment records.

Medical records from the 1980's have revealed arthritis in the knees, confirmed by X-ray.  There were no pertinent complaints recorded in the 1960's when the Veteran was seen by the VA.  On one medical record appellant reported knee pain starting in the early 1970's, he has had sufficient arthritis of the knees such that his knees have been replaced.  In association with the current claim, he and his wife have indicated that he has had knee problems since service.

The record contains two statements from a VA nurse practitioner.  One is to the effect that the Veteran has multiple disabilities, including arthritis of the knees and that it "is possible he has had arthritis for over 50 years."  This statement was from July 2003.  In August 2004, the same individual noted that it was more likely than not that his arthritis more likely than not existed over 50 years.

These statements are not adequate for rating purposes.  It is not clear how the individual came to the conclusions, but it appears to be based on the appellant's history, as opposed to a review of the claims folder.  It is also unclear whether this individual examined the Veteran or was otherwise treating him.  It does, however, provide a basis for further review.  Thus, as to the knees, the claims folder should be forwarded to an examination for an opinion as to the etiology of the arthritis of the knees.

The appellant has also reported that he has been told that he has arthritis of the back.  The record before the Board does not appear to contain any X-ray evidence of arthritis.  Thus, it is unclear what exact spinal pathology might be present.  As noted, appellant was treated for complaints of back pain with normal findings at separation.  Accordingly, an examination of the back is in order, to ascertain whether there is chronic back pathology, and if so, the possible etiology.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination of his low back.  All indicated tests, and all clinical findings should be reported in detail.  The claims folder should be made available to the examiner in conjunction with the examination, and prior to the entry of any opinion.  The examiner should, to the extent possible, (a) identify any chronic low back pathology present, to include arthritis, and (b) offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder found is related to service.  If there is another more likely cause of any back disorder found, that should be set out.

2.  The claims folder should be forwarded to an appropriate examiner. (It may be that the examiner that does the above examination could enter the opinion requested herein as well.)  The examiner is asked to enter an opinion as to whether the arthritis of the knees, which required knee replacements, was more likely than not (50 percent probability or more) due to event or occurrence in service.  Specifically, does it appear that the arthritis requiring the surgery was so severe that it would be suspected to have had its onset in the early 1950's, or was it more likely to have a later onset.  If an opinion cannot be entered without resort to speculation, it should be indicated if there is additional development which could be undertaken which might let an opinion be entered.

3.  Thereafter, the instant claims should be reviewed by the RO/AMC.  To the extent the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter, the claims file should be returned to the Board, if in order.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



